Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 03/09/2022 ("03-09-22 OA"), the Applicant (i) substantively amended claims 1, 7, 11 and 14 and (ii) amended the independent claim 16 to include the limitations of the previously-indicated allowable claim 19 and then canceled claim 19 on 06/06/2022 ("06-06-22 Response").
Applicant also amended the title in the 06-06-22 Response.
Currently, claims 1-18, 20 and 21 are pending.

Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 2 under line item number 1 of the 03-09-22 OA. 
Applicant's amendments to the independent claim 16 to include the limitations of the previously-allowable claim 19 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 16-18 as being anticipated by Hoffman set forth starting on page 3 under line item number 2 of the 03-09-22 OA.
Despite the substantive amendments to the independent claim 1, the previously-cited Hoffman reads on the amended independent claim 1. 
	On page 9 of the 06-06-22 Response, the Applicant argues "Hoffman's FIG. 6A only shows bond pads 16c coupled with leads 14k but does not show that the bond pads 16c are coupled with die pad 14i to which die 16 is mounted...Since Hoffman's bond pads 16 are not coupled with the structure to which the die 16 is mounted, Hoffman does not meet the limitations of claim 1. The bond pads 16c of Hoffman's die 16 are coupled with leads 14k but die 16 is not mounted to lead 14k. Hoffman's die 16 is mounted to die pad 14i but bond pads 16c are not coupled with die pad 14i." The examiner respectfully disagrees.
	The term "coupled" reasonably encompasses a meaning of electrically coupled. The Applicant appears to be importing limitations of physical coupling into claim 1.  Hoffman teaches the amended feature of wherein the component 16 comprises a first terminal 16c electrically coupled with a top side of the connection bar 14k (through the bond wiring 20) and a second terminal 16c electrically coupled with a top side of the lead 14m (through the bond wiring 20). 
Substantive amendments to the independent claim required further consideration and search. New grounds of rejections based of different features of Hoffman are provided below.


Claim Rejections - 35 USC § 1021  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 8-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. US 6,919,631 B1 to Hoffman et al. ("Hoffman").
Fig.  6A of Hoffman has been provided to support the rejection below: 	

    PNG
    media_image1.png
    306
    492
    media_image1.png
    Greyscale


	Regarding independent claim 1, Hoffman teaches a semiconductor device (see Fig. 6A; see also Fig. 6B), comprising:
	a substrate 10 (col. 3, ln 21-35 - "...a rectangular substrate 10") and an electronic device 12 (col. 3, ln 21-35 - "A rectangular first die 12") on a top side of the substrate 10;
	a lead frame 14m, 14k or 14m, 14k, 14i (col. 6, ln 64 - col. 7, ln 1-26 - "Semiconductor package includes a metal support structure 14-3 that is patterned like a lead frame... Feet 14m of leads 14k") on the top side of the substrate 10 over the electronic device 12, wherein the lead frame 14m, 14k or 14m, 14k, 14i comprises a connection bar 14k and a lead 14m;
	a component 16 (col. 6, ln 64 - col. 7, ln 1-26 - "second die 16") or 14n (col. 6, ln 64 - col. 7, ln 1-26 - "a non-conductive (e.g., polyimide tape 14n") mounted on the connection bar 14k and the lead 14m on a top side of the lead frame 14m, 14k or 14m, 14k, 14i; and
	an encapsulant 19 (col. 6, ln 64 - col. 7, ln 1-26 - "encapsulant 19") on the top side of the substrate 10, wherein the encapsulant 19 contacts a side of the electronic device 12 and a side of the component 16 or 14n (see Fig. 6A),
	wherein the component 16 comprises a first terminal 16c electrically coupled with a top side of the connection bar 14k (through the bond wiring 20) and a second terminal 16c electrically coupled with a top side of the lead 14m (through the bond wiring 20).
	Regarding claim 2, Hoffman teaches the lead frame 14m, 14k, 14i that comprises a paddle 14i, and a downset (another 14n formed on the right side underneath the die pad 14i) from the paddle 14i to the connection bar 14k, wherein the component 14n is mounted to the connection bar 14k and the lead 14m at a level lower than a top side of the paddle 14i. 
	Regarding claim 3, Hoffman teaches an additional component 14n (yet another 14n formed on the left side underneath the die pad 14i) on the top side of the substrate under the paddle 14i. 
	Regarding claim 4, Hoffman teaches the additional component 14n that is thermally coupled with the paddle 14i. 
	Regarding claim 5, Hoffman teaches the electronic device 12 that is below the component 16 or 14n. 
	 
	Regarding claim 8, Hoffman teaches the substrate 10 that comprises a pre-formed substrate 10 (The term "pre-formed" does not structurally limit the claimed semiconductor device as it is directed to a process of how the substrate is formed.).
	Regarding claim 9, Hoffman teaches the substrate 10 that comprises a redistribution layer (RDL) substrate 10 (see Fig. 6A with redistributed circuit patterns 11a and 11b.). 
	Regarding claim 10, Hoffman teaches the lead 14m that comprises a connection region electrically coupled (via conductive wires 20) with a conductive path 11, 13, 11b of the substrate 10. 

	Regarding independent claim 11, Hoffman teaches a method to manufacture a semiconductor device (see Fig. 6A; see also Fig. 6B), comprising:
	providing a substrate 10 (col. 3, ln 21-35 - "...a rectangular substrate 10") having a top side;
	providing an electronic device 12 (col. 3, ln 21-35 - "A rectangular first die 12") on the top side of the substrate 10;
	mounting a component 16, 20 (col. 6, ln 64 - col. 7, ln 1-26 - "second die 16"; Fig. 6A shows bond wires 20 that are part of the second die 16.), on a top side of a lead frame 14m, 14k, 14i (col. 6, ln 64 - col. 7, ln 1-26 - "Semiconductor package includes a metal support structure 14-3 that is patterned like a lead frame... Feet 14m of leads 14k"), wherein the component 16, 20 is mounted between a connection bar 14i and a lead 14m of the lead frame 14m, 14k, 14i;
	connecting the lead frame 14m, 14k, 14i to the top side of the substrate 10; and
	providing an encapsulant 19 (col. 6, ln 64 - col. 7, ln 1-26 - "encapsulant 19") on the top side of the substrate 10 contacting a side of the electronic device 12 and a side of the component 16, 20 (see Fig. 6A).
	wherein the connection bar 14i and the lead 14m have a gap (between 14k and 14i) therebetween, and the component 16, 20 is mounted on a top side of the lead frame 14m, 14k, 14i to span over the gap. 
	Regarding claim 13, Hoffman teaches providing an additional component 14n (another 14n formed on the left side underneath the die pad 14i) of the top side of the substrate 10.
	Regarding claim 14, Hoffman teaches the additional component 14n that is under a paddle 14i of the lead frame 14m, 14k, 14i.
	Regarding claim 15, Hoffman teaches thermally coupling the additional component 14n to the lead frame 14m, 14k, 14i.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 6 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 6 or (ii) claim 6 is rewritten in independent form to include all of the limitations of its base claim 1.

Claim 7 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 7 or (ii) claim 7 is rewritten in independent form to include all of the limitations of its base claim 1.
Claim 12 is objected to, but would be allowable if (i) its base claim 11 is amended to include all of the limitations of claim 12 or (ii) claim 12 is rewritten in independent form to include all of the limitations of its base claim 11.
Claim 21 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 21 or (ii) claim 21 is rewritten in independent form to include all of the limitations of its base claim 1.

Independent claim 16 is allowed, because the claim 16 has been amended to include the limitations of the previously-indicated allowable claim 19. 
	Claims 17, 18 and 20 are allowed, because they depend from the allowed independent claim 16. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        08 June 2022

	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status